DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US18/67674 12/27/2018
PCT/US18/67674 has PRO 62/610,841 12/27/2017
This application has been assigned to a new examiner.  All rejections made in the prior office action are withdrawn and new rejections are made.
Applicant’s election without traverse of Group II and the species listed on page 16 of the reply filed on October 26, 2022 is acknowledged.
	Claims 2-13, 15-23, 28, and 39-43 are pending.  Claims 7, 10, 12, and 13 are withdrawn from consideration because they do not read on the elected species.
	The method of claim 23 was examined with respect to the elected species, and the method of claim 23 using the elected species is allowable.  The search was extended to compounds where R2 is ethynyl.

Claim Objections
	Claim 18 is indicated as (Cancelled), but is also shown with strikeouts and underlines, which implies that the claim is amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8-9, 11, 16-23, 28, and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the prevention or treatment of HIV using the compounds shown in Table 5A, does not reasonably provide enablement for prevention or treatment of HIV using all compounds encompassed by Formula A or Formula B, or all of the compounds in claim 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to the prevention or treatment of HIV using compounds of Formula A or Formula B, or the species recited in claim 12. Thus, the claims taken together with the specification imply that all compounds encompassed within Formula A, Formula B, and claim 12 are used to prevent or treat HIV.  Formula A and Formula B are extremely broad, encompassing thousands of compounds of immense structural variability.  The examiner’s structure search for Formula A and Formula B revealed over 139,000 compounds.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
Kodama (Antimicrobial Agents and Chemotherapy, May 2001, p. 1539-1546, cited on IDS) tested a number of 4-ethynyl nucleoside analogs against HIV viruses.  See abstract.  Not all of the compounds tested were active against HIV.  Only compounds which contained an H or a beta-OH at the 2’-position showed activity.  4’ethynylribosylthymine and 4’ethynyladenosine, which are listed in instant claim 12, did not show activity.  See Table 1.
Nomura (Journal of Medicinal Chemistry, 1999, vol. 42, No. 15) teaches compounds 39 and 41, which did not show activity against HIV. Compound 41 is listed in claim 12.  See Scheme 2 and Table 1.  

    PNG
    media_image1.png
    259
    503
    media_image1.png
    Greyscale

Kodama’s and Nomura’s compounds represent Applicant’s preferred embodiments because they contain the 4’-ethynyl group, but even these compounds have been shown to lack activity against HIV.  Formula A and Formula B are much broader, so the skilled artisan would have no expectation that all of the Formula A and Formula B compounds would be active against HIV.
Shi (Bioorganic & Medicinal Chemistry Letters 21 (2011) 7094-7098) teaches a number of compounds of claimed Formula B, the vast majority of which did not show activity against HIV.  See Schemes 1-5 and Table 1.
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for the four compounds within the scope of the claims.  However, the specification does not provide guidance for any other compounds within the scope of the claims.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the breadth of the claims and the high unpredictability in the art as evidenced by Kodama, Nomura, and Shi, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-9, 11, 15, 17-23, 28, and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structures in claim 2, claim 15, and claim 23 are illegible, so it is impossible to discern the metes and bounds of the claims.  The examiner is using structures found in the specification for guidance so that examination can be carried out, but it is not certain whether the formulae in the specification are actually identical to what is claimed.
Claim 28 depends from claim 27, which is cancelled.  Claim 41 depends from claim 28.  Claims 42-43 depend from claim 41.  Claims 28 and 41-43 cannot be further examined because they are not comprehensible.
Claim 39 is drawn to the method of claim 23, and recites “the viral infection.”  Claim 23 does not recite a “viral infection.”  There is insufficient antecedent basis for this limitation.  Claim 40 depends from claim 39.
Claims 41 and 43 recite compounds which are described by abbreviation or laboratory designation, but are not defined in the claims or the specification.  It is impossible to discern the identity of these compounds, including ABSF, DPI, GK-136901, ML171, SI7834, VAS2870, VAS3947, GKT-831, GKT771, GTL003, and APBA.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 39-40 depend from claim 23 and recite treatment of various viral infections.  Claim 23 requires treatment of HIV specifically.  Thus, claims 39-40 fail to include all the limitations of claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 8-9, 11, 16-19, 23, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohrui (US 2002/0022722 A1, February 21, 2002).
Ohrui teaches the following compound for treatment of HIV.  See abstract, claims, and page 13.

    PNG
    media_image2.png
    328
    251
    media_image2.png
    Greyscale

	This is a compound of Formula A where Base is cytidine, R3 is H, Y is Y, R8 and R8’ are H, R is ethynyl, R2 is H, R1 and R1A are H, and R4 is H.  Claimed Formula A does not require specific stereochemistry as represented by dashes and wedges.  The compounds of claim 15 do require dashes and wedges.  The specification on page 40 states that compounds include different stereoisomeric forms or racemates.  Thus, no specific stereochemistry is required by the claims.
	Administration can be topical [0129] or via cream [0131], which meets the limitation “transdermal” and necessarily requires a carrier or excipient.

Claim(s) 2, 5-6, 8-9, 11, 17-23, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (US 2013/0034521 A1, February 7, 2013).
Butler teaches compounds such as the following on page 14:

    PNG
    media_image3.png
    126
    313
    media_image3.png
    Greyscale

This is a compound of Formula A where Base is the third claimed moiety, R3 is methyl, Y is H, R8 and R8’ are H, R is H, R2 is H, R1 and R1A are H, R4 is a phosphoramidate prodrug where R15 is phenyl.  
Other disclosed compounds include the following on page 13:
 
    PNG
    media_image4.png
    532
    1082
    media_image4.png
    Greyscale

These compounds are those wherein base is adenine and Y is CN, OH, or methyl.
The compounds are administered as a pharmaceutical composition comprising an additional therapeutic agent which is a drug for treating HIV, and the patient has HIV [0275]-[0276].  The drug for treating HIV can be such as HIV non-nucleoside inhibitors of reverse transcriptase as recited in current claim 21.  Administration can be intradermal [0267].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 6, 8-9, 11, 18, 20, 23, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Current HIV Research, 2011, 9, 209-222).
Wagner teaches that adenosine triphosphate (ATP) should be used in conjunction with other antiretroviral therapies to treat HIV.  See abstract.  The dose should be started at 10 micrograms per kilogram per minute and increased or decreased as needed.  See page 217, last paragraph.  ATP can be administered by intravenous infusion, intramuscular injection, or orally (page 217, last paragraph in first column).  These routes of administration would necessarily include a carrier.  Adenosine triphosphate is a compound of Formula A where Y is H, R3, is H, R8 and R8’ are H, R is H, R2 is H, R1 and R1A are H, R4 is triphosphate, R5 is O, and Base is adenine.

    PNG
    media_image5.png
    182
    324
    media_image5.png
    Greyscale

Wagner does not administer ATP to a patient.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat HIV using adenosine triphosphate in combination with another antiretroviral therapy because Wagner suggests it.  Wagner teaches a dosage and a route of administration, so the skilled artisan would have a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thenin-Houssier (Antimicrobial Agents and Chemotherapy April 2016, Volume 60, Number 4) teaches that Ebselen inhibits HIV-1 replication.  See abstract and title.  This reference could be used in an obviousness rejection if claims 28 and 41-43 were amended to be complete and comprehensible.  See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623